As to the parcel in question, the zoning resolution would permit the construction of two houses, but the variance would permit the construction of six houses. The board of zoning appeals has thus increased the intensity of development of the land by two hundred percent.
In a somewhat analogous case, this court recently said:
"The minimum lot size under the zoning ordinance is two hundred fifty percent larger than the lot for which Trademark demands a variance. Trademark has given this court no legal authority for such a large exception. A board of zoning appeals is not authorized to rezone an area of the city. * * * Because of the magnitude of Trademark's request, a variance in its case would amount to a rezoning." Trademark Homes v. Avon Lake Bd. ofZoning Appeals (1993), 92 Ohio App. 3d 214, 220, 634 N.E.2d 685,689.
The limited powers of a township board of zoning appeals are statutorily set forth as follows:
"The township board of zoning appeals may:
"* * *
"(B) Authorize, upon appeal, in specific cases, such variance from the terms of the zoning resolution as will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the resolution will result in unnecessary hardship, and so that the spirit of the resolution shall be observed and substantial justice done." R.C. 519.14.
In the belief that two hundred percent off the mark cannot be viewed as within the spirit of the zoning resolution, I would reverse. *Page 696